DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,928,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations found in the ‘186 claims anticipate the limitations of the claims in the instant application as follows.
Regarding claim 1, claim 1 of the ‘186 patent discloses a production system for measuring product thickness (see lines 1-2 of the ‘186 claim), comprising: a) a production line, comprising: a conveyor belt, which is configured to move a plurality of product pieces (see lines 3-5 of the ’186 claim); b) a laser sensor, which is configured to take continuous vertical displacement measurements of objects passing by in a static point of the conveyor belt, such that the laser sensor obtains a continuous sequence of vertical displacement measurements at a predetermined measuring rate (see lines 6-11 of the ‘186 claim); and c) a displacement measurement unit, which is configured to receive the continuous sequence of vertical displacement measurements, wherein the displacement measurement unit further comprises (see lines 12-15 of the ‘186 claim): a displacement calculator, which is configured to analyze the 
Further claim correspondence is as follows:
Claim 2 of the instant application with claim 2 of the ‘186 patent.
Claim 3 of the instant application with claim 3 of the ‘186 patent.
Claim 4 of the instant application with claim 1 of the ‘186 patent (see lines 16-18 and 23-25).
Claim 5 of the instant application with claim 4 of the ‘186 patent.
Claim 6 of the instant application with claim 5 of the ‘186 patent.
Claim 7 of the instant application with claim 1 of the ‘186 patent (see lines 26-30).
Claim 8 of the instant application with claim 1 of the ‘186 patent (see lines 31-35).
Claim 9 of the instant application with claim 6 of the ‘186 patent.
Claim 10 of the instant application with claim 1 of the ‘186 patent (see lines 36-46).
Claim 11 of the instant application with claim 7 of the ‘186 patent.
Claim 12 of the instant application with claim 8 of the ‘186 patent.
Regarding claim 13, claim 9 of the ‘186 patent discloses a production system for measuring product thickness (see lines 1-2 of the ‘186 claim), comprising: a) a laser sensor, which is configured to take continuous vertical displacement measurements of objects passing by in a static point of a conveyor belt, such that the laser sensor obtains a continuous sequence of vertical displacement measurements at a predetermined measuring rate (see lines 3-8 of the ‘186 claim); and b) a displacement measurement unit, which is configured to receive the continuous sequence of vertical displacement measurements, wherein the displacement measurement unit 
Further claim correspondence is as follows:
Claim 14 of the instant application with claim 10 of the ‘186 patent.
Claim 15 of the instant application with claim 9 of the ‘186 patent (see lines 18-22).
Regarding claim 16, claim 11 of the ‘186 patent discloses a method for measuring product thickness (see lines 1-2 of the ‘186 claim), comprising: a) capturing samples, wherein a plurality of vertical displacement measurements are captured at a predetermined sampling rate during a predetermined capture period (see lines 3-6 of the ‘186 claim); b) calculating a vertical displacement probability density function, wherein the plurality of vertical displacement measurements are used to calculate the vertical displacement probability density function which maps vertical displacement to a relative likelihood, by executing a function fitting algorithm to fit the vertical displacement probability density function to the plurality of vertical displacement measurements (see lines 7-14 of the ‘186 claim); and c) calculating an average product thickness as a difference between a product upper surface displacement position and a belt surface displacement position (see lines 15-17 of the ‘186 claim).
Further claim correspondence is as follows:
Claim 17 of the instant application with claim 11 of the ‘186 patent (see lines 18-22).
Claim 18 of the instant application with claim 11 of the ‘186 patent (see lines 23-32).
Claim 19 of the instant application with claim 12 of the ‘186 patent.
Claim 20 of the instant application with claim 13 of the ‘186 patent.
Allowable Subject Matter
Claims 1-20 would be allowable in view of the prior art should the double patenting rejection set forth above be properly overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a production system for measuring product thickness, the system comprising, among other essential features, a displacement measurement unit, which is configured to receive the continuous sequence of vertical displacement measurements, wherein the displacement measurement unit further comprises: a displacement calculator, which is configured to analyze the continuous sequence of vertical displacement measurements in order to calculate a probability density function for the continuous sequence of vertical displacement measurements, in combination with the rest of the limitations of the above claim.
As to claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a production system for measuring product thickness, the system comprising, among other essential features, a displacement measurement unit, which is configured to receive the continuous sequence of vertical displacement measurements, wherein the displacement measurement unit further comprises: a displacement calculator, which is configured to analyze the continuous sequence of vertical displacement measurements in order to calculate a probability density function for the continuous sequence of vertical displacement measurements, in combination with the rest of the limitations of the above claim.
As to claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for measuring product thickness, the method comprising, among other essential steps, calculating a vertical displacement probability density function, wherein the plurality of vertical displacement measurements are used to calculate the vertical displacement probability density function which maps vertical displacement to a relative likelihood, by executing a function fitting algorithm to fit the vertical displacement probability density function to the plurality of vertical displacement measurements; and calculating an average product thickness as a difference between a product upper surface displacement position and a belt surface displacement position, in combination with the rest of the limitations of the above claim.
With further regard to the above claim, the closest prior art of record, US 2017/0251679 to Bartlett et al. discloses a tortilla chip production system that includes laser sensors for taking measurements of the objects that pass a point 125 on the conveyor during a production process (see Fig. 1).  However, while Bartlett does disclose a probability density function (see paragraph 0112), this function is used for the distribution of blisters on the product, rather than for the claimed analysis of the continuous sequence of vertical displacement measurements as set forth in the instant claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 30, 2021